Citation Nr: 0903404	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  91-50 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued a 30 percent disability 
rating for the veteran's service-connected generalized 
anxiety disorder.  

The veteran testified in July 1998 before a Veterans Law 
Judge who retired from the Board.  A transcript of that 
hearing is of record.  In a July 2004 letter, the Board gave 
the veteran the option to attend a hearing before a current 
Veterans Law Judge.  In the same month, the veteran responded 
that he waived his right to another hearing and wished the 
Board to proceed with his claim. 

This case was remanded by the Board for additional 
development in September 1992, November 1998 and August 2004.  
In a November 2006 decision, the Board denied a disability 
rating in excess of 30 percent for the veteran's generalized 
anxiety disorder.  The veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2007 Order, which granted a November 
2007 Joint Motion to Remand (Joint Remand), the Court vacated 
the Board's decision.  The Board remanded the case in May 
2008 for development consistent with the instructions in the 
Joint Remand. 


FINDING OF FACT

The veteran's generalized anxiety disorder is not manifested 
by flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, memory 
impairment, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran's generalized anxiety disorder 
has not considerably impaired the ability to establish or 
maintain effective or favorable relationships with people or 
resulted in psychoneurotic symptoms that so reduce the 
reliability, flexibility and efficiency levels as to result 
in considerable industrial impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1995); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in July 2003, August 2004, January 2005, May 
2008 and September 2008 that fully addressed all notice 
requirements.  The letters informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

In terms of the notice required Vazquez-Flores, supra, the 
September 2008 letter provided the current criteria for the 
veteran's service-connected generalized anxiety disorder; 
however, the Board acknowledges that the September 2008 
letter sent to the veteran does not meet the requirements of 
Vazquez-Flores for the criteria in effect for rating mental 
disorders prior to November 7, 1996, and in this regard is 
not sufficient as to content, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim for increase.  
Specifically, an August 1991 statement of the case and a 
January 1995 supplemental statement of the case provided the 
veteran with the criteria necessary for entitlement to higher 
disability ratings for his generalized anxiety disorder prior 
to November 7, 1996.  In addition, in the May 2008 and 
September 2008 letters, the veteran was given examples of the 
types of lay and medical evidence that would substantiate his 
claim and was informed how the VA determines a disability 
rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Based on the above, any notice deficiencies with regard to 
the holding in Vazquez do not affect the essential fairness 
of the adjudication.  For this reason, no further development 
is required regarding the duty to notify.

The Board notes that any timing issues with VA's duty to 
notify may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  In 
this case, not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a September 
2008 supplemental statement of the case issued in October 
2008 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The service treatment records, VA 
medical records and examination reports, private medical 
records, the veteran's hearing testimony and lay statements 
have been associated with the record.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before a Veterans Law Judge.  The appellant was 
afforded VA medical examinations in December 1992, September 
1997, June 2000, May 2002, March 2006 and August 2008.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

On the occasion of his hearing on appeal, the veteran 
testified that his service-connected anxiety disorder is more 
severe than his assigned 30 percent disability rating 
suggests and that he is eligible for a higher disability 
rating.  He stated that he was taking four different 
medications on a regular basis and receiving outpatient 
treatment.  It was further pointed out that he was 
hospitalized in 1991.  

During the pendency of the appeal, the criteria for 
evaluating psychiatric disorders in the VA Rating Schedule, 
38 C.F.R. § Part 4 (1996), was amended effective November 7, 
1996.  See 61 Fed. Reg. 46728 (September 5, 1996).  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2008).

The veteran's service-connected anxiety disorder is rated 
under the current version of 38 C.F.R. § 4.130, Diagnostic 
Code 9400, generalized anxiety disorder.  A 30 percent 
schedular evaluation contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  To receive a 50 percent rating 
under Diagnostic Code 9400, the veteran must show: 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(such as retention of only highly learned material, 
forgetting to complete tasks), impaired judgment or abstract 
thought, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2008).

VA medical records reflect that the veteran was hospitalized 
for about three weeks in 1991 due to increased agitation and 
anxiety, depression and paranoia.  He was diagnosed with 
chronic undifferentiated schizophrenia and alcohol dependence 
and was assigned a GAF score of 60/75.  

A December 1992 VA mental disorders examination reflects that 
the veteran had trouble sleeping at night and was hearing and 
seeing things and thought people were talking about him.  
Upon examination, he was alert, casually dressed, coherent, 
goal directed and circumstantial.  He admitted to auditory 
and visual hallucinations.  He was oriented times three and 
his memory was intact.  His insight and judgment were fair.  
He was diagnosed with chronic undifferentiated schizophrenia, 
which was moderately controlled by medication.  

A September 1997 VA examination report shows that the veteran 
complained of hearing voices, being suspicious of people, 
thinking that people were trying to kill him, being isolated 
and not sleeping well.  He indicated he felt depressed and 
forgetful and had trouble sleeping at night.  He had been 
arrested three times for aggravated assault.  Upon 
examination, the veteran was alert, cooperative, coherent and 
goal-directed.  He had circumstantial speech which was 
slightly pressured.  He admitted to auditory hallucinations 
and delusions of paranoia.  He was oriented times three and 
his memory was intact.  His insight and judgment were 
impaired.  The diagnosis was chronic undifferentiated 
schizophrenia which was moderately controlled, and alcohol 
dependence.  He was assigned a GAF score of 45-50.

A June 2000 VA mental disorders examination report reflects 
the veteran's statements that he could not get along with 
people, that he could not sleep well and had frequent 
nightmares about his in-service injury and the pain 
associated with that injury.  During the interview, the 
veteran was polite and cooperative, neatly and appropriately 
dressed and alert, oriented, relevant and coherent.  The 
examiner reported that the veteran's affect was appropriate 
and his mood appeared to be within normal limits.  The 
examiner indicated that the veteran did manifest certain 
signs of chronic anxiety with respect to nervous habits and 
mannerisms, but did not appear to be unduly anxious during 
the interview.  His presentation of his problems and symptoms 
appeared to be genuine and was delivered with appropriate 
affect.  The examiner gave a diagnosis of generalized anxiety 
disorder and assigned an estimated Global Assessment of 
Functioning (GAF) score for the prior year of 55.  

A May 2002 VA mental disorders examiner indicated that the 
veteran had notably poor hygiene and reported to the 
examination in soiled and unkempt appearance.  The veteran 
told the examiner that his then-current problems with anxiety 
were social isolation and having no friends.  He reported not 
having any energy or interest in anything.  The examiner 
noted that the veteran was polite and cooperative, was not in 
any acute distress and that his mood appeared to be within 
normal limits.  The veteran was alert, oriented, relevant, 
and coherent with no evidence of psychotic signs.  The 
examiner confirmed the diagnosis of generalized anxiety 
disorder and assigned an estimated GAF score of 65 for the 
previous year.  
 
VA medical records show that the veteran was seen by a 
physician's assistant for medication refills in April 2000, 
August 2001, February 2002, August 2002, January 2003, March 
2003, January 2004 and April 2004 and was diagnosed with non-
combat PTSD, guilt/psychoses, anxiety disorder and neurosis.  
It was noted that he had poor hygiene, sleep problems and was 
isolated.  He indicated that he was not working.  He was 
assigned GAF scores of 45/50, 40 and 49 during this time.  He 
was given medication, which he indicated helped his symptoms.  

A March 2006 VA mental disorders examination report reflects 
the examiner's assessment that the veteran demonstrated no 
impairment in thought processing or communication, that he 
denied delusions and hallucinations, that his eye contact was 
solid and that he was neatly dressed and was able to attend 
to his own activities of daily living.  He was oriented to 
time, person and place and no impairment was noted in his 
memory.  He reported some problems with anger but there was 
no reported isolation, sleep difficulties, feeling of being 
on edge, or concentration difficulties.  The examiner 
observed that there may have been an exaggeration of some 
symptoms.  He assigned the veteran a GAF score of 65.

An August 2008 VA examination report reflects that the 
veteran had various diagnoses including polysubstance abuse, 
schizophrenia and post-traumatic stress disorder based.  The 
examiner noted that, since his last evaluation in March 2006, 
the veteran had continued in psychiatric treatment at the VA 
medical center with regular follow up sessions by a 
physician's assistant and with medications.  Medical records 
show that he was not seen in 2008, that he was seen once in 
2007 and four times in 2006 following his evaluation.  The 
examiner noted that, although he has a documented history of 
alcohol and drug abuse and had been in multiple 
rehabilitation programs, the veteran denied using any drugs 
or alcohol since 2001.  The veteran reported that he spent a 
usual day sitting around the house, smoking, doing occasional 
yard work, watching television and visiting with friends.  He 
reported that his psychiatric problems had been primarily 
difficulty sleeping, having nightmare and recurring thoughts 
about an in-service burn incident.  During the examination, 
the veteran was polite and cooperative.  He was not in acute 
distress, his affect was appropriate and his mood was within 
normal limits.  He was pleasant and smiling in appearance and 
was alert, oriented, relevant and coherent.  There was no 
evidence of psychosis or other mental disorder.  He did not 
exhibit suicidal or homicidal thinking.  There was no 
impairment of his thought processes.  He was competent to 
manage his own affairs.  He responded to questions in a 
cooperative but generally vague, ambiguous or evasive manner.  

The examiner noted that, over the years, the veteran had 
given self-contradicting varying accounts of how his in-
service burn occurred.  The examiner thought that the 
veteran's account of a "booby-trap" being laid for him was 
implausible, lacking logic and credulity.  The examiner was 
inclined to accept as valid the extant contemporaneous 
service treatment records which indicated that his burn was 
from a hot water accident.  

In any event, the examiner concluded, the burn accident did 
not meet the criteria for a stressor according to the DSM-IV.  
Injury and pain alone are not sufficient criteria for post-
traumatic stress disorder to develop.  The veteran did not 
have the criterion symptomatologies of post-traumatic stress 
disorder sufficient to meet the requirement for diagnosis 
according to DSM-IV.  The examiner stated that he believed 
this diagnosis was in error was based largely on his 
unsubstantiated self-report of the incident as being 
intentional and his alleged subsequent psychiatric symptoms.  

At the August 2008 examination, the veteran did not evidence 
any symptoms of schizophrenia, other thought or mood 
disorder, or psychosis in any form.  The schizophrenia 
diagnosis, which was reported in Atlanta in the 1990's, seems 
to have been based on paranoid ideation/behavior and might 
have been due to psycho-mimetic symptoms common to and 
associated with his polysubstance abuse.  The examiner noted 
that, at any rate, there was no evidence of schizophrenia at 
that time. 

The examiner noted that schizophrenia, post-traumatic stress 
disorder, and generalized anxiety disorder are not on a 
psychiatric continuum.  One is not caused by, or an 
outgrowth, of another, and is not a progression of the other.  
In fact, post-traumatic stress disorder and generalized 
anxiety disorder are mutually exclusive diagnoses in the 
diagnostic nomenclature. As such, any schizophrenia or post-
traumatic stress disorder which may exist, past or present, 
are not a progression of generalized anxiety disorder or a 
correction of a diagnostic error of generalized anxiety 
disorder.  Any diagnosis of post-traumatic stress disorder or 
schizophrenia are not related to his service-connected 
generalized anxiety disorder and as new diagnoses at that 
time, there is no discernable nexus to his military service.  

The examiner noted that the veteran's service-connected 
generalized anxiety disorder alone is not of sufficient 
severity so as to wholly prevent his gaining and maintaining 
employment.  He is not unemployable due to his service-
connected psychiatric disorder.  The examiner concluded that 
the veteran's current diagnosis was generalized anxiety 
disorder by history, in current remission and not requiring 
treatment.  He also indicated that it was not at least as 
likely as not that any schizophrenia or post-traumatic stress 
disorder, if they did in fact exist, were related to his 
service-connected anxiety disorder or his military service.  
The examiner also noted that the veteran is not unemployable 
and that any unemployability was not related to his service-
connected anxiety disorder or his military service.  The 
diagnosis was generalized anxiety disorder by history, in 
remission, polysubstance abuse by history, reportedly in 
remission and cluster B personality traits.  He was assigned 
a GAF score of 65. 

Based on the evidence of record, the veteran's service-
connected generalized anxiety disorder does not warrant a 
higher disability rating over the appeals period.  While the 
veteran's VA examination reports reflect more severe symptoms 
through 1997, these are due to his schizophrenia, for which 
he is not service-connected.  The Board recognizes that the 
Court has held that when a claimant has both service-
connected and nonservice-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In this case, however, 
the August 2008 VA examiner reviewed the veteran's history 
and clearly made a distinction between his non service-
connected schizophrenia and his service-connected generalized 
anxiety disorder.  As such, in evaluating the veteran's 
service-connected psychiatric disability, the Board will 
consider the evidence that pertains to symptoms attributable 
to his service-connected generalized anxiety disorder.

The June 2000 examination report shows that, while the 
veteran had sleep problems and nightmares, he was alert, 
oriented, relevant and coherent with an appropriate affect 
and normal mood.  The examiner indicated that the veteran did 
manifest certain signs of chronic anxiety, but was not unduly 
anxious during the interview.  
The May 2002 VA mental disorders examiner noted that the 
veteran had notably poor hygiene; however, his mood appeared 
to be within normal limits and he was alert, oriented, 
relevant, and coherent with no evidence of psychotic signs.  
The March 2006 VA mental disorders examination report 
reflects that the veteran demonstrated no impairment in 
thought process or communication and that he denied delusions 
and hallucinations.  He was oriented to time, person and 
place with no memory impairment.  He reported some problems 
with anger but there was no reported isolation, sleep 
difficulties, feeling of being on edge, or concentration 
difficulties.  

Finally, the August 2008 VA examination report reflects that 
the veteran's affect was appropriate and his mood was within 
normal limits.  He was alert, oriented, relevant and coherent 
with no evidence of psychosis or other mental disorder, no 
suicidal or homicidal thinking and no impairment of his 
thought processes.  The veteran did not evidence any symptoms 
of schizophrenia, other thought or mood disorder, or 
psychosis in any form.  The examiner opined that the 
veteran's current diagnosis was generalized anxiety disorder 
by history, in current remission and not requiring treatment.  
The examiner also indicated that it was not at least as 
likely as not that any schizophrenia or post-traumatic stress 
disorder, if they did in fact exist, were related to his 
service-connected anxiety disorder or to his military 
service.  The diagnosis was generalized anxiety disorder by 
history, in remission, polysubstance abuse by history, 
reportedly in remission and cluster B personality traits.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  A GAF score in the range of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  
Scores from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board notes that medical records 
show that a VA physician's assistant treated the veteran 
eight times between April 2000 and April 2004, diagnosed the 
veteran with non-combat post-traumatic stress disorder, 
guilt/psychoses, anxiety disorder and neurosis and assigned 
GAF scores of 45/50, 40 and 49.  It appears that these 
sessions were for the purpose of refilling the veteran's 
medications, and that the physician's assistant did not 
review the veteran's history in making a diagnosis or 
assigning a GAF score.  In contrast, VA examiners each took 
an extensive history from the veteran and conducted thorough 
examinations in diagnosing the veteran with generalized 
anxiety disorder and assigning GAF scores of 55 in June 2000 
and 65 in May 2002, March 2006 and August 2008.  In fact, the 
August 2008 VA examiner, who reviewed the veteran's claims 
file and extensive history and throroughly examined the 
veteran, indicated that the veteran did not have a diagnosis 
of post-traumatic stress disorder.  The Board finds that the 
VA examination reports are of much more probative value than 
the VA treatment records in assessing the veteran's service-
connected generalized anxiety disorder.  With regard to the 
veteran's assigned GAF scores, the Board finds that, in 
total, they reflect mild to moderate symptoms with difficulty 
in social, occupational, or school functioning but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  

As such, the Board finds that the symptoms due to the 
veteran's service-connected generalized anxiety disorder do 
not meet the criteria for a 50 percent disability rating 
under the current General Rating Formula for Mental 
Disorders.  There is no evidence that the veteran's service-
connected generalized anxiety disorder was manifested by 
occupational and social impairment with reduced reliability 
and productivity due to a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
memory, impaired judgment or abstract thought or disturbances 
of motivation and mood.  The Board has considered rating the 
veteran's service-connected generalized anxiety disorder 
under other Diagnostic Codes in order to provide him with the 
most beneficial disability rating; however, the Diagnostic 
Codes which relate to mental illnesses are all rated 
according to the criteria of the General Rating Formula for 
Mental Disorders, and it has already been determined that the 
veteran's service-connected generalized anxiety disorder does 
not warrant a higher disability rating under this formula.  
38 C.F.R. § 4.130.

The Board has considered rating the veteran's service-
connected generalized anxiety disorder under the criteria in 
effect prior to November 7, 1996, in order to provide him 
with the most beneficial rating.  Kuzma, supra.  Under the 
General Rating Formula for Psychoneurotic Disorders in effect  
prior to November 7, 1996, a 30 percent disability rating was 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
when the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In order to 
warrant a disability rating of 50 percent, the evidence must 
show that ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" was "qualitative" in character, 
whereas the other terms were "quantitative" in character, and 
invited the Board to construe the term "definite" in a manner 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite." 38 U.S.C.A. § 7104(c). 

The Board finds that, based upon the evidence of record, the 
veteran's service-connected generalized anxiety disorder does 
not meet the criteria for a 50 percent disability rating 
under the criteria in effect prior to November 7, 1996.  The 
veteran's symptomatology due to his service-connected 
generalized anxiety disorder falls within the range of social 
and industrial inadaptability that is moderate but less than 
rather large.  Hood, supra.  There is no evidence that the 
veteran's service-connected generalized anxiety disorder has 
caused considerable industrial impairment due to reduced 
reliability, flexibility or efficiency.  The VA examinations 
since June 2000 reflect that the veteran was alert, oriented, 
relevant and coherent, with no impairment in memory or 
judgement.  He was competent to manage his own affairs.  The 
August 2008 VA examiner noted that his service-connected 
generalized anxiety disorder did not cause him to be 
unemployable.  

As such, the Board finds that the veteran's service-connected 
generalized anxiety disorder does not warrant a higher 
disability rating under the criteria in effect prior to 
November 7, 1995.  The Board has also considered rating the 
veteran's service-connected generalized anxiety disorder 
under other Diagnostic Codes in effect prior to November 7, 
1995; however, the Diagnostic Codes which relate to 
Psychoneurotic Disorders are all rated according to the 
criteria of the Under the General Rating Formula for 
Psychoneurotic Disorders, and it has already been determined 
that the veteran's service-connected generalized anxiety 
disorder does not warrant a higher disability rating under 
this formula.  38 C.F.R. § 4.130 (1995).

In addition, there is no evidence of record that the 
veteran's service-connected anxiety disorder causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In fact, the 
August 2008 examiner noted that the veteran was not 
unemployable due to his service-connected psychiatric 
disorder.  Therefore, it is not required to remand this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008).  Thus, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 30 percent for the veteran's generalized anxiety 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A disability rating in excess of 30 percent for generalized 
anxiety disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


